11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Maria Montoya, individually,                  * From the 118th District Court
and as representative of the Estate             of Martin County,
of Jaime Montoya, Sr.;                          Trial Court No. 7485.
Jaime Montoya, Jr.; and Javier Montoya,

Vs. No. 11-21-00016-CV                        * September 29, 2022

RSP Permian, LLC; RSP Permian, Inc.;          * Memorandum Opinion by Bailey, C.J.
and Pepe Le’Pew Oilfield Rental, Inc.,          (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Williams, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgments below. Therefore, in accordance with this court’s opinion,
the judgments of the trial court are in all things affirmed. The costs incurred by
reason of this appeal are taxed against Maria Montoya, individually, and as
representative of the Estate of Jaime Montoya, Sr.; Jaime Montoya, Jr.; and Javier
Montoya.